Citation Nr: 1140508	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  00-21 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for dental trauma and other dental disorder(s) for purposes of eligibility for outpatient dental treatment.  

3.  Entitlement to an initial evaluation in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to July 1968.  The record reflects that the Veteran served in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from July 1999, December 2001 and July 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.

The Veteran presented oral testimony in support of his claim in a hearing before a Decision Review Officer (DRO) at the RO in May 2001.  A transcript of that hearing has been associated with the Veteran's VA claims file.  

In a July 2004 DRO decision, the RO increased the evaluation for the Veteran's service-connected PTSD from 10 percent to 30 percent disabling, effective August 18, 1998.  However, as the increase did not constitute a full grant of the benefits sought, the Veteran's claim for an increased disability rating remains in appellate status for both the period before and after September 28, 2007.  See AB v. Brown, 6 Vet. App. 35, 38- 39 (1993).  

In September 2006, the Board remanded the Veteran's claims on appeal herein for further procedural and evidentiary development.  That development, discussed below, was completed, and the case was returned to the Board for appellate review.

In November 2009, the Veteran submitted additional evidence in support of his claims which was accompanied by a waiver of local consideration.  This waiver is contained in the Veteran's VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2010).  

In April 2010, the Board remanded the Veteran's PTSD claim and denied the Veteran's claims of (1) entitlement to service connection for bilateral hearing loss and (2) entitlement to service connection for residuals of dental trauma.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in a December 2010 Order, the Court endorsed a December 2010 Joint Motion for Remand (Joint Motion) in which the parties agreed that the portion of the April 2010 Board decision which denied the Veteran's bilateral hearing loss and dental claims must be vacated and remanded.  See a Court Order and Joint Motion dated in December 2010.  The Court remanded the matters to the Board for development consistent with the parties' Joint Motion.  

Clarification of an issue on appeal

The Veteran originally filed a claim of entitlement to service connection for residuals of dental trauma in August 1998.  However, as noted in the September 2006 Board Remand, it appears that the Veteran is also seeking service connection for a dental disorder for the purposes of VA treatment.  Accordingly, the Veteran's claim has been expanded and is as stated on the title page.  

The issues of (1) entitlement to service connection for dental trauma and other dental disorder(s) for purposes of eligibility for outpatient dental treatment, and (2) entitlement to an initial evaluation in excess of 30 percent for service-connected PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has been shown to have bilateral hearing loss that is related to his military service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, bilateral hearing loss was incurred in active service.  38 U.S.C.A. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Stegall Considerations

In September 2006, the Board remanded the Veteran's bilateral hearing loss claim to provide him with notice of how VA determines disability ratings and effective dates as per the Court's holding in Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006), afford the Veteran a VA audiological examination and obtain a medical nexus opinion concerning any identified bilateral hearing loss.  See the September 2006 Board Remand at pages 7 and 9 - 10.  The Veteran was sent an additional notice letter in March 2007, and he was afforded a VA audiological examination in September 2007 with an addendum in August 2008.  Therefore, the Board finds that its remand instructions have been substantially complied with, and thus, the Board may proceed in adjudicating the Veteran's claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Nonetheless, since the Veteran's bilateral hearing loss claim is being granted, as will be discussed below, any deficiency in fulfilling the Board's September 2006 Remand instructions are moot.  

The Veterans Claims Assistance Act of 2000 (the VCAA)

Because the Veteran's claim of entitlement to service connection for bilateral hearing loss is being granted, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non- prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Service Connection - bilateral hearing loss 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2010).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

Discussion

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for bilateral hearing loss.  He has contended that he was exposed to acoustic trauma during his period of service, to include noise from small arms and B-52's, and that this was the injury sustained from which his hearing loss resulted.  See e.g., statements from the Veteran dated in September 1999, September 2002 and January 2005 as well as the May 2001 DRO hearing transcript at page 2 and the VA audiological examination reports dated in September 2001, March 2002 and September 2007.  The Veteran is considered competent to relate a history of noise exposure during service.  See 38 C.F.R. § 3.159(a)(2).  Moreover, his service records reflect that he served in artillery during his service in the Republic of Vietnam.  As such, it is presumed that the Veteran had noise exposure consistent with the circumstances, conditions, or hardships of his service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2010).  

In addition, it is uncontroverted that the medical evidence of record reflects that the Veteran has bilateral hearing loss that satisfies the criteria of 38 C.F.R. § 3.385.  In this regard, the Board notes that private and VA audiograms have consistently reflected decibel thresholds which meet the criteria for bilateral hearing loss for VA purposes as per 38 C.F.R. § 3.385.  See e.g., VA audiograms dated in May 2001 and September 2007 as well as private audiograms from General Dynamics dated from 1975 - 1979 and a private audiogram from P.F.A., M.D. dated in March 2002.  

Thus, the remaining question pertaining to service connection is whether the Veteran's current bilateral hearing loss is related to his military noise exposure.  Although the evidence does not show that the Veteran was treated for or diagnosed with hearing loss during service, the Board notes that the question is nevertheless whether the current condition is at least as likely the result of the injury he sustained in service, i.e., the acoustic trauma, as it is the result of another factor or other factors not related to service.  38 C.F.R. § 3.303(d).

The Board notes that there are four medical opinions associated with the claims file that pertain to the etiology of the Veteran's bilateral hearing loss; two which are in favor of the Veteran's claim and two which are against to the Veteran's claim.  The Board will discuss these opinions in turn.  

By law, the Board is obligated, under 38 U.S.C.A. § 7104(d), to analyze the credibility and probative value of all evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide reasons for its rejection of any material evidence favorable to the Veteran.  See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996).  The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the Court has held that the Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993). 

The Board notes that both the Federal Circuit and the Court have specifically rejected the "treating physician rule."  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  Rather, in evaluating the probative value of competent medical evidence, the Court has stated in pertinent part:  

"The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches... As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicator..."  

See Guerrieri v. Brown, 4 Vet. App. 467, 470- 71 (1993).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

First, the report of a July 1999 examination, afforded in connection to the Veteran's claim of entitlement to service connection for hemorrhoids, notes that the Veteran was "slightly deaf, [he] has decreased hearing."  After a review of the Veteran's VA claims file and a physical examination which did not include the Veteran's ears or the completion of an audiogram, the July 1999 VA examiner stated "[The Veteran] has some hearing defect due to loud noise exposure in the service."  See the July 1999 VA anus and rectum examination report.  

Second, the September 2001 VA examination report reflects that, after a interview with the Veteran, review of the VA claims file and completion of audiological testing, September 2001 VA examiner opined that the Veteran's hearing loss was not due to loud noise exposure during his military service.  In so doing, he noted that the Veteran's 1968 separation examinations found his hearing to be within normal limits bilaterally.  The Board concludes that this opinion is inadequate for the purposes of deciding the Veteran's claim.  Indeed, the Court has held that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Accordingly, the opinion offered by the September 2001 VA examiner is inadequate and is afforded little probative weight.  

Third, the Veteran submitted a March 2002 statement from P.F.A., M.D. which reflects that, after an interview and physical examination of the Veteran and completion of an audiogram, P.F.A., M.D. noted the Veteran's in-service exposure to excessive noise from artillery fire and diagnosed the Veteran with noise-induced sensorineural bilateral hearing loss.  See a March 2002 statement and medical records from P.F.A., M.D.  

As noted above, the September 2006 Board Remand instructed that new VA examination should be performed and a clarifying medical opinion obtained.  The September 2007 examiner reviewed the Veteran's VA claims file, to include the March 2002 statement from P.F.A., M.D. and the Board's September 2006 Remand, and opined that the Veteran's hearing loss was less likely as not caused by or a result of acoustic trauma.  In so doing, she noted that the America College of Occupational Medicine Noise and Hearing Conservation Committee has advised that "a noise[-]induced hearing loss will not progress once noise exposure is stopped."  Further, the September 2007 VA examiner specifically addressed the March 2002 statement from P.F.A., M.D., observing that, contrary to VA regulations, P.F.A., M.D. did not review of the Veteran's complete VA claims file prior to offering his opinion.  

In passing, the Board notes that the RO requested an addendum to the September 2007 VA examination report because it was erroneously thought that the September 2007 VA examiner had not reviewed the Veteran's VA claims file in connection with the examination.  In an addendum dated in August 2008, another VA medical professional noted that the September 2007 VA examiner had, in fact, reviewed the Veteran's VA claims file at the time of the September 2007 VA examination, and thus, any addendum to the September 2007 VA examination was unnecessary.  See the August 2008 addendum to the September 2007 VA examination report.  

Concerning the September 2007 VA examiner's statement regarding P.F.A., M.D.'s March 2002 opinion, the Board observes that a medical opinion cannot be rejected solely because it is based upon history supplied by the claimant.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); see also Coburn v. Nicholson, 19 Vet. App. 427 (2006) (emphasizing that the Board may not disregard a medical opinion solely on the rationale that the medical opinion is based on a history provided by the Veteran; rather, the Board must assess the Veteran's credibility in reporting the statements to the medical examiner).  Moreover, the Board acknowledges that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a strict requirement for private medical opinions, and that a private medical opinion may not be discounted solely because the opining clinician did not describe review of the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, in discussing the Veteran's in-service noise exposure, P.F.A., M.D. recounted the Veteran's lay statements which, as discussed above, he is competent and credible to convey.  As such, P.F.A., M.D., did base his opinion on a substantiated event and cited to specific factual causes of the Veteran's current bilateral hearing loss.  Thus, the Board does find the opinion to be probative and persuasive.

Based on the foregoing, there is at least an approximate balance of positive and negative evidence regarding the issue at hand, and the Board finds that the evidence raises at least a reasonable doubt as to whether the Veteran's current hearing loss was incurred in service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board also observes that the Court has cautioned against seeking an additional medical opinion where favorable evidence in the record is unrefuted.  The Court specifically indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against a Veteran's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  

Thus, for the reasons described above, the Board concludes that there is a reasonable doubt as to whether the Veteran's current bilateral hearing loss is causally or etiologically related to his period of service.  To the extent that there is any reasonable doubt, that doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the Board concludes that service connection for bilateral hearing loss is warranted.


ORDER

Service connection for bilateral hearing loss is granted.


REMAND

Regrettably, the Veteran's dental claim must once again be remanded for further development.  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

As noted in the Introduction above, in the September 2006 Remand, the Board instructed that the Veteran's dental should be expanded (to include the matter of service connection for a dental disorder for the purposes of VA treatment) and readjudicated under the former regulations (in effect prior to June 1999) as well as the current regulations.  

However, while the Veteran's dental claim was expanded as per the September 2006 Board's Remand instructions, the record reflects that neither the September 2008 supplemental statement of the case (SSOC) nor the April 2010 Board decision considered the Veteran's claim under the former regulations.  Indeed, the Veteran's representative asserted in a February 2010 Informal Hearing Presentation (IHP) that the former regulations are more favorable to the Veteran's claim.  See the February 2010 IHP from the Veteran's representative.  

Given those pronouncements, and the fact that significant development sought by the Board on the issues on appeal has not been completed, another remand is now required.  38 C.F.R. § 19.9 (2010).

Concerning the Veteran's PTSD claim, in April 2010, the Board remanded the claim to afford the Veteran a VA examination to determine the current severity and manifestations of the Veteran's service-connected PTSD.  Review of the April 2010 VA examination report reflects that the Veteran reported and demonstrated various psychiatric symptomatology.  After a review of the Veteran's VA claims file and an interview and examination of the Veteran, the April 2010 VA examiner  provided Axis I diagnoses of adjustment reaction with depressed mood secondary to recent stressors and PTSD as well as an Axis II diagnosis of antisocial personality traits.  Further, the April 2010 VA examiner noted that the Veteran's "most disruptive" diagnosed psychiatric disorder in terms of social and occupational functioning is the antisocial personality traits on Axis II.  It was noted that the Veteran's PTSD symptomatology remained stable while his overall psychiatric symptomatology worsened and the Veteran is not service connected for either adjustment reaction with depression or personality traits.  See the April 2010 VA examination report.

It is now well settled that the Board is precluded from differentiating between symptomatology attributed to a non service-connected disability and a service-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  While the April 2010 VA examiner noted that some of the Veteran's demonstrated psychiatric symptomatology was not associated with his service-connected PTSD, he did not differentiate between those symptoms which were and were not relatable to such.  Indeed, the remainder of the medical evidence of record fails to make such a distinction

In light of the inconsistent medical evidence concerning symptomatology associated with the Veteran's non service-connected psychiatric disorders, the Board concludes that a VA medical opinion is necessary to attempt to determine the nature and severity of the Veteran's psychiatric symptomatology and better differentiate as to which of the Veteran's psychiatric symptoms are due to his service-connected PTSD as opposed to his various non service-connected psychiatric disorders.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); Littke v. Derwinski, 1 Vet. App. 90 (1990); see also 38 C.F.R. §§ 3.326, 3.327 (2010) and Mittleider, supra.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must return the Veteran's VA claims file to the April 2010 VA examiner.  If the April 2010 VA examiner is no longer employed at VA or is otherwise unavailable, the Veteran's VA claims file should be forwarded to another appropriate VA psychologist or psychiatrist.  The VA examiner must review the Veteran's complete VA claims file, to include a copy of this Remand, prior to providing the requested opinion.  If the VA examiner finds that another examination of the Veteran is necessary, such should be accomplished.  

After a review of the Veteran's VA claims file and re-examination of the Veteran (if necessary) the VA examiner should expressly state which of the Veteran's psychiatric symptomatology are due to his service-connected PTSD without regard to his non service-connected psychiatric disorders, to include adjustment reaction with depression and antisocial personality traits.  Furthermore, the examiner should provide an opinion as to the Veteran's GAF score due, solely, to his service-connected PTSD without regard to his non service connected psychiatric disorders enumerated above. 

The rationale for all opinions expressed must also be provided.  If the VA examiner is unable to render any opinion requested above, the examiner should fully state the reasons for the inability to provide the requested opinion. 

2.  The RO/AMC should then readjudicate the claim of entitlement to an initial evaluation in excess of 30 percent for PTSD in light of all of the evidence of record on the merits.  

ALSO, the RO/AMC must readjudicate entitlement to service connection for residuals of dental trauma, to include for compensation purposes and for treatment purposes with consideration of 38 C.F.R. §§ 3.381, 3.389, and 4.149 as in effect prior to June 8, 1999, and 38 C.F.R. § 3.381 effective as of June 8, 1999.  See 64 Fed. Reg. 30392-93.  

If either claim is not granted to the fullest extent, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) as to that issue, and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369  (1999). 




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


